United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.E., Appellant
and
DEPARTMENT OF THE AIR FORCE, KELLY
AIR FORCE BASE, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1063
Issued: December 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2010 appellant filed a timely appeal of an October 29, 2009 decision of
the Office of Workers’ Compensation Programs finding that his request for reconsideration was
untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the October 29, 2009 decision. The Board does not have
jurisdiction over the merits of the claim.1

1

The last merit decision in this case was an Office decision of March 9, 2005 which found that appellant was
entitled to compensation at a total disability rate. Appellant continues to receive total disability compensation. The
March 2005 decision effectively modified a loss of wage-earning capacity determination issued in April 1986,
which had found that appellant was entitled to four hours of compensation per day. For Office decisions issued
prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of Office decisions issued on or
after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e) (2008). This case was
previously before the Board in Docket No. 93-697 (issued August 3, 1994). In the prior appeal, the Board affirmed
Office decisions finding that appellant’s requests for reconsideration of recurrence claims were untimely filed and
did not demonstrate clear evidence of error.

ISSUE
The issue is whether the Office properly determined appellant’s April 7, 2009 request for
reconsideration was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
The Office accepted that appellant, a supply clerk, sustained a traumatic injury on
October 8, 1970, resulting in lumbar strain. It subsequently authorized surgical procedures
including spinal fusion, rhizotomy, discography and lumbar fusion L1-4. Appellant received
compensation for intermittent periods of disability. He received benefits based upon a 1986
wage-earning capacity until March 9, 2005. Appellant has received total disability compensation
since March 9, 2005.
On April 7, 2009 appellant filed a request for reconsideration, contending that he
sustained a recurrence of disability on June 30, 1989 and should have received total disability
benefits from June 30, 1989 to March 8, 2005.
The Office received a number of reports detailing appellant’s continuing medical
treatment in 2009 from appellant’s treating physician, Dr. James W. Simmons, Jr., a Boardcertified orthopedic surgeon.2 In a December 19, 2000 report, Dr. Simmons noted that there had
been confusion regarding the report of appellant’s June 22, 1989 office visit. He stated that
appellant was seen on June 22, 1989 at which time he reported mild to moderate back pain. In a
June 20, 2003 report, Dr. Simmons stated that EMG evaluation performed on July 22, 2002
showed a significant worsening especially in the S2 through S4 components, which had
previously not been sampled due to lack of prior bowel or bladder incontinence. He concluded
that appellant had gradually and progressively worsened and was unable to work.
By decision dated October 29, 2009, the Office found appellant’s request for
reconsideration was untimely filed. It further found that he was not entitled to merit review as
his reconsideration request did not establish clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.3 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”4

2

The reports dated August 1, 1989, May 10, 1991 and September 22, 1992 were previously of record at the time
of the Board’s August 3, 1994 decision.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.605 (1999).

2

Section 8128(a) of the Act5 does not entitle a claimant to a review of an Office decision
as a matter of right.6 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.7 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a) of
the Act.8 As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought. The Office will consider an untimely application only if the application demonstrates
clear evidence of error on the part of the Office in its most recent merit decision. The application
must establish, on its face, that such decision was erroneous.9
The term clear evidence of error is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.10 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.11 The Board makes an independent determination of whether a
claimant has submitted clear evidence of error on the part of the Office such that it abused its
discretion in denying merit review in the face of such evidence.12
ANALYSIS
Appellant requested reconsideration on April 7, 2009, but did not specify which Office
decision he wanted reviewed. The last decision on the merits of the claim was the Office’s
March 9, 2005 decision which found that he was entitled to total disability compensation as of
that date and modified the loss of wage-earning capacity determination which had been in place
since April 1986. To file a timely application for reconsideration, appellant had to file his
application within one year of the 2005 merit decision. There is no evidence to establish that he
timely filed his application for reconsideration within one year of the March 9, 2005 decision.

5

5 U.S.C. § 8128(a).

6

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
8

5 U.S.C. §§ 8101-8193.

9

20 C.F.R. § 10.607.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (January 2004).

11

D.O., 60 ECAB ___ (Docket No. 08-1057, issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

12

Gregory Griffin, 41 ECAB 458 (1990).

3

The Board finds the Office properly held the application for reconsideration received on April 7,
2009 was untimely filed.
Since the application was untimely, appellant is not entitled to a merit review unless the
application demonstrates clear evidence of error.
Appellant argued that the Office should have also awarded total disability benefits from
June 30, 1989 to March 9, 2005. If he had submitted new evidence in support of his allegation,
the issue presented would be whether the Office properly modified his loss of wage-earning
capacity determination. Appellant did not submit new medical evidence in support of his
request.
The medical reports he submitted following his April 7, 2009 request for
reconsideration, from Dr. Simmons, pertaining to his medical condition prior to March 9, 2005
were previously of record as of March 9, 2005. The Office therefore properly treated appellant’s
request for reconsideration, as a request for reconsideration, not a request for modification of the
initial loss of wage-earning capacity determination.13
The medical progress notes submitted from Dr. Simmons dating from August 1, 1989
describe appellant’s continuing pain complaints, and findings pertaining to conditions other than
the accepted medical conditions. These reports do not constitute persuasive evidence that the
Office’s March 9, 2005 decision finding appellant totally disabled as of that date was clearly in
error.
On appeal appellant submitted evidence to the Board. The Board may not consider
evidence that was not in the case record when the Office rendered its final decision. 20 C.F.R.
§ 501.2(c)(1) (2010).
CONCLUSION
The Board finds appellant’s April 7, 2009 application for reconsideration was untimely
filed and failed to establish clear evidence of error.

13

See J.H., Docket No. 08-1035 (issued September 25, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 29, 2009 is affirmed.
Issued: December 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

